368 F.2d 566
UNITED STATES of America, Appellee,v.William MARKS, Jr., Defendant-Appellant.
No. 112.
Docket 30498.
United States Court of Appeals Second Circuit.
Argued October 18, 1966.
Decided November 9, 1966.

Otto G. Obermaier, New York City (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, Michael W. Mitchell, Asst. U. S. Atty., on the brief), for appellee.
Maurice Edelbaum, New York City, for appellant.
Before WATERMAN, HAYS and ANDERSON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by jury verdict on two counts of bribing employees of the Internal Revenue Service and on two counts of aiding and abetting these employees in violating 26 U.S.C. § 7214(a) (2).


2
Appellant contends that the federal rule permitting conviction on the uncorroborated testimony of accomplices is not one of invariable application, but that it is the "better practice" to require corroboration and that the circumstances of the present case call for the use of this "better practice." An identical contention was advanced in United States v. Armone, 363 F.2d 385, 402 (2d Cir. 1966) and was rejected by this court in an opinion which cited United States v. Kelly, 349 F.2d 720 (2d Cir. 1965), cert. denied, 384 U.S. 947, 86 S. Ct. 1467, 16 L. Ed. 2d 544 (1966). In the present case the trial judge instructed the jury that the government's witnesses were accomplices and that:


3
"You must, therefore, scrutinize their testimony with special care and act upon it with caution."


4
Appellant also argues that his trial was unfair because the court prevented the defense from cross-examining accomplice witnesses as to other occasions on which they had accepted bribes. Defendant was permitted to bring out that the government's witnesses had been convicted for accepting bribes, that they had not yet been sentenced and that they were testifying in the hope of avoiding jail sentences. It was well within the trial judge's discretion to limit further cross-examination on the issue of credibility. United States v. Irwin, 354 F.2d 192 (2d Cir. 1965), cert. denied, 383 U.S. 967, 86 S. Ct. 1272, 16 L. Ed. 2d 308 (1966).


5
Affirmed.